Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 1 of 16


                                                     Civil Action No. 6:20-cv-766




                    Exhibit 1
      Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 2 of 16

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                   Priority Date: February 14, 2001
                    Note: Statements made herein are illustrative and not exhaustive

                             Where in the Accused Product(s) Each Limitation of the Asserted
  Claim Language
                                                       Claim(s) are Found
Claim 1: A code            Defendant Trend Micro’s accused systems embody a code inspection
inspection system          system as claimed in claim 1 of the ‘698 patent. Trend Micro controls its
comprising:                accused systems for its benefit (e.g., fiscal gains). Trend Micro’s systems
                           also benefit end-users of the system (e.g., security and protection).

                           For example, Trend Micro’s Deep Discovery Inspector uses detection
                           engines and custom sandbox analysis to identify potential threats and
                           attackers (e.g., code inspection). If a threat is discovered, security
                           solutions may be updated automatically.
                             “Trend Micro™ Deep Discovery™ Inspector is a physical or virtual
                             network appliance that monitors 360 degrees of your network to
                             create complete visibility into all aspects of targeted attacks,
                             advanced threats, and ransomware. By using specialized
                             detection engines and custom sandbox analysis, Deep
                             Discovery Inspector identifies advanced and unknown malware,
                             ransomware, zero-day exploits, command and control (C&C)
                             communications, and evasive attacker activities that are
                             invisible to standard security defenses. Detection is enhanced by
                             monitoring all physical, virtual, north-south, and east-west traffic.”
                             Source: https://www.trendmicro.com/en_us/business/products/network/advanced-threat-
                             protection/inspector.html (emphasis added)



                             “Deep Discovery Analyzer extends the value of existing security
                             investments from Trend Micro and third parties (through a web
                             services API) by providing custom sandboxing and advanced
                             analysis. It can also provide expanded sandboxing capabilities to
                             other Trend Micro products. Suspicious objects can be sent to the
                             Analyzer sandbox for advanced analysis using multiple
                             detection methods. If a threat is discovered, security solutions
                             can be updated automatically.”
                             Source: “Deep Discovery Analyzer” Datasheet,
                             https://www.trendmicro.com/en_us/business/products/network/advanced-threat-
                             protection/analyzer.html (emphasis added)


                              “Deep Discovery Analyzer is a turnkey appliance that uses virtual
                              images of endpoint configurations to analyze and detect
                              targeted attacks.”

                              Source: https://www.trendmicro.com/en_us/business/products/network/advanced-threat-
                              protection/analyzer.html (emphasis added)



                                                    1
Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 3 of 16

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive

                 As shown in the diagram below, “potential threat submissions” are sent to
                 the Deep Discovery Analyzer. If such a submission is determined to be
                 malicious, the entire Trend Micro Security Ecosystem and Smart
                 Protection Network is updated for all users.




                 Source: “Layered Security for Detection and Response” brief,
                 www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3b-
                 prd-img-solution-brief-1d3c9f




                                            2
     Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 4 of 16

                          U.S. Patent 7,010,698
        “Systems and Methods for Creating a Code Inspection System”
              Pre-Discovery Evidence of Use for Infringement
                                Priority Date: February 14, 2001
                 Note: Statements made herein are illustrative and not exhaustive




                        Source: “Deep Discovery Analyzer” Datasheet,
                        https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html


                        On information and belief, reasonable discovery will confirm that Trend
                        Micro provides a code inspection system as set forth in claim 1 of the
                        ‘698 patent, for multiple operating systems as in the datasheet above.
a code inspection       Trend Micro’s accused systems embody a code inspection management
management module       module that monitors and communicates with a protected system. For
that monitors and       example, Trend Micro’s Deep Discovery Analyzer embodies such a
communicates with a     module by communication with endpoints and third-party systems to
protected system;       determine where and if malicious content exists. Trend Micro’s Deep
                        Discovery Analyzer is “managed with a centralized management
                        platform, Trend Micro Control Manager,” (e.g., a code inspection
                        management module). Deep Discovery Analyzer creates custom
                        sandboxes that match targeted desktop software configurations (etc.)
                        (e.g., a protected system).




                                                    3
Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 5 of 16

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive



                  “Deep Discovery Analyzer extends the value of existing security
                  investments from Trend Micro and third parties (through a web
                  services API) by providing custom sandboxing and advanced
                  analysis. It can also provide expanded sandboxing capabilities to
                  other Trend Micro products. Suspicious objects can be sent to the
                  Analyzer sandbox for advanced analysis using multiple
                  detection methods. If a threat is discovered, security solutions
                  can be updated automatically.”
                  Source: Deep Discovery Analyzer Dataset
                  https://www.trendmicro.com/en_us/business/products/network/advanced-threat-
                  protection/analyzer.html (emphasis added)


                   “Deep Discovery Analyzer is a custom sandbox analysis server
                   that enhances the targeted attack protection of Trend Micro and
                   third-party security products. Deep Discovery Analyzer supports
                   out-of-the-box integration with Trend Micro email and web security
                   products, and can also be used to augment or centralize the
                   sandbox analysis of other products. The custom sandboxing
                   environments that can be created within Deep Discovery
                   Analyzer precisely match target desktop software
                   configurations — resulting in more accurate detections and
                   fewer false positives.

                   Deep Discovery Analyzer also provides a Web Services API to allow
                   integration with any third-party product, and a manual submission
                   feature for threat research.”

                   Source: https://docs.trendmicro.com/all/ent/ddan/v6.8/en-us/ddan_6.8_ag.pdf (emphasis
                   added)




                 Source: “Centralized Control” tab, https://www.trendmicro.com/en_us/business/products/network/advanced-
                 threat-protection/analyzer.html



                                             4
Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 6 of 16

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive

                 The image below depicts an example of what Trend Micro’s Control
                 Manager (e.g., a code inspection management module) looks like.




                 Source: “Centralized Control” tab, https://www.trendmicro.com/en_us/business/products/network/advanced-
                 threat-protection/analyzer.html


                 As shown in the diagram below, “potential threat submissions” are sent to
                 the Deep Discovery Analyzer. If such a submission is determined to be
                 malicious, the entire Trend Micro Security Ecosystem and Smart
                 Protection Network is updated for all users.




                                             5
Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 7 of 16

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Layered Security for Detection and Response” brief,
                 www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3b-
                 prd-img-solution-brief-1d3c9f




                 Source: “Deep Discovery Analyzer,”
                 https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.




                                             6
Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 8 of 16

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Solution Brief: Deep Discovery Family,”
                 https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/deep-discovery-
                 threat-intelligence-network-analytics.html


                 For another example in the Deep Discovery Platform of products, Trend
                 Micro offer its Deep Discovery Director (e.g., code inspection
                 management module). The Deep Discovery Director is “an on-premises
                 management solution that enables centralized deployment of product
                 updates, product upgrades, and Virtual Analyzer images to Deep
                 Discovery products, as well as configuration replication of Deep
                 Discovery products.” Source: https://docs.trendmicro.com/en-
                 us/enterprise/deep-discovery-director-11-online-help/introduction/about-
                 official_produ.aspx (emphasis added).

                 Trend Micro describes the Virtual Analyzer as: “Virtual Analyzer is a
                 secure virtual environment that manages and analyzes objects submitted
                 by integrated products, administrators, and investigators. Custom sandbox
                 images enable observation of files, URLs, registry entries, API calls, and
                 other objects in environments that match your system configuration.”
                 Source: https://docs.trendmicro.com/all/ent/ddan/v6.9/en-
                 us/ddan_6.9_ag.pdf (Chapter 4).




                                             7
Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 9 of 16

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Solution Brief: Deep Discovery Family,”
                 https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/deep-discovery-
                 threat-intelligence-network-analytics.html


                 Trend Micro’s Deep Discovery Director includes, inter alia, the
                 following features/benefits:
                     • Directory → “[D]isplays information about Deep Discovery
                         appliances and repository servers that are registered to Deep
                         Discovery Director.”
                     • Plans → “[D]efine the scope and schedule of deployments to
                         target appliances.”
                     • Repository → “[D]isplays all update, upgrade, and Virtual
                         Analyzer image files hosted by the server. Upload and delete files
                         from here.”
                     • Updates → [E]nables you to install hotfixes, patches, and
                         firmware upgrades to Deep Discovery Director. After an official
                         product release, Trend Micro releases updates to address issues,
                         enhance product performance, or add new features.”
                     • Microsoft Active Directory Integration → “Deep Discovery
                         Director allows Active Directory accounts to access the
                         management console.”
                     • System Logs → “Deep Discovery Director maintains system logs
                         that provide summaries about user access, setting changes, and
                         other configuration modifications that occurred using the
                         management console.”
                 Source: https://docs.trendmicro.com/en-us/enterprise/deep-discovery-
                 director-11-online-help/introduction/features-and-benefit.aspx

                 New feature updates to Deep Discovery Director include, inter alia:
                    • Virtual Analyzer Image Deployment → “Deep Discovery
                        Director now enables the centralized deployment of Virtual
                        Analyzer images to Deep Discovery products. To facilitate this,
                        the Directory, Plans, and Repository screens now display
                        additional Virtual Analyzer images related information.”


                                             8
     Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 10 of 16

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                   Priority Date: February 14, 2001
                    Note: Statements made herein are illustrative and not exhaustive


                                •  Configuration Replication → “Deep Discovery Director now
                                   enables the centralized replication of configuration settings of
                                   Deep Discovery products. To facilitate this, the Directory, Plans,
                                   and Repository screens now display additional configuration
                                   replication related information.”
                               • Enhanced file upload options → “To facilitate the uploading of
                                   large Virtual Analyzer image files, Deep Discovery Director now
                                   enables up to three Virtual Analyzer image files to be uploaded
                                   via SFTP or network share folder at the same time.”
                               • Enhanced system logs → “The System Logs screen now enables
                                   logs to be directly readable, searchable, and filterable on the
                                   management console.”
                               • System alerts → “Deep Discovery Director monitors a variety of
                                   events and can be configured to generate alerts to inform users of
                                   those events. Alerts can be configured to be sent through email.”
                               • Firmware upgrades → “In addition to hotfixes and patches, the
                                   new Firmware screen now enables Deep Discovery Director to
                                   install firmware upgrades.”
                           Source: https://docs.trendmicro.com/en-us/enterprise/deep-discovery-
                           director-11-online-help/introduction/whats-new.aspx

a dynamic decoy            Trend Micro’s accused systems embody a dynamic decoy system that, in
system that, in            cooperation with the code inspection module, is updated to substantially
cooperation with the       parallel relevant portions of the protected system. For example, Trend
code inspection            Micro’s Deep Discovery Analyzer gathers potential threats from multiple
management module,         sources in order to determine malicious content. If the potential threat is
is updated to              considered dangerous it updates the system and sends the threat
substantially parallel     information to the entire security ecosystem. The custom sandbox (e.g.,
relevant portions of the   dynamic decoy system) matches the specific system specification (e.g.,
protected system;          protected system) in order to detect the threats.




                                                   9
Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 11 of 16

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Layered Security for Detection and Response” brief,
                 www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3b-
                 prd-img-solution-brief-1d3c9f

                 Trend Micro’s Custom Sandbox Analysis (e.g., dynamic decoy machine)
                 uses “virtual images” that “precisely match [a user’s] system
                 configurations, drivers, installed applications, and language versions”
                 (e.g., relevant portions of the protected system).




                 Source: “Deep Discovery Analyzer,”
                 https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.




                                            10
     Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 12 of 16

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: February 14, 2001
                      Note: Statements made herein are illustrative and not exhaustive




                             Source: “Deep Discovery Analyzer,”
                             https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.

an actuator module;          On information and belief, Trend Micro’s accused systems embody an
and                          actuator module as claimed and as defined by the patent specification,
                             e.g., a module that “emulate[s] the normal or typical use of the protected
                             machine, i.e., opening and closing of applications, accessing of files, or
                             the like.” Col. 3, Lines 1-3. For example, Trend Micro’s Deep Discovery
                             Analyzer customizable sandbox allows a wide range of executable
                             emulation of the actual protected system, thereby requiring an actuator
                             module. Reasonable discovery will confirm this interpretation.




                             Source: “Deep Discovery Analyzer” Datasheet,
                             www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html?modal=s3a-
                             prd-img-datasheet-679bab




                                                        11
     Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 13 of 16

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                  Priority Date: February 14, 2001
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://docs.trendmicro.com/all/ent/ddan/v6.8/en-us/ddan_6.8_ag.pdf




                          Source: “Custom Sandboxing” Tab, https://www.trendmicro.com/en_us/business/products/network/advanced-
                          threat-protection/analyzer.html (emphasis added)




one or more sensor        Trend Micro’s accused systems embody one or more sensor modules,
modules, wherein the      wherein the dynamic decoy system is capable of analyzing at least one of
dynamic decoy system      the actions and results of one or more portions of code in response to
is capable of analyzing   stimuli from the actuator module. On information and belief, and for
at least one of the       example, Trend Micro’s Deep Discovery Analyzer contains at least one
actions and results of    or more sensor modules that is capable of analyzing the potential threats
one or more portions      to the system. Trend Micro’s Deep Discovery system analyzes relevant,
of code in response to    potentially malicious data, and sends relevant analyses and reports to
stimuli from the          relevant systems and users. Detection of potentially malicious data
actuator module.          requires “one or more sensor modules.” Reasonable discovery will
                          confirm this interpretation.




                                                      12
Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 14 of 16

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Detect threats faster with advanced sharing,”
                 www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/deep-discovery-threat-
                 intelligence-network-analytics.html?modal=s5a-prd-img-deep-discovery-445d38


                    “Organizations are increasingly becoming victims of targeted
                    ransomware when advanced malware gets around traditional
                    security, encrypts data, and demands payment to release the
                    data. Deep Discovery Analyzer uses known and unknown
                    patterns and reputation analysis to detect the latest
                    ransomware attacks, including WannaCry. The customized
                    sandbox detects mass file modifications, encryption behavior,
                    and modifications to backup and restore processes.”

                    Source: https://www.trendmicro.com/en_th/business/products/network/advanced-threat-
                    protection/analyzer.html


                 Trend Micro’s Custom Sandbox Analysis (e.g., dynamic decoy machine)
                 includes “safe external access to identify and analyze . . .”




                 Source: “Deep Discovery Analyzer,”
                 https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.




                                            13
     Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 15 of 16

                           U.S. Patent 7,010,698
         “Systems and Methods for Creating a Code Inspection System”
               Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: February 14, 2001
                  Note: Statements made herein are illustrative and not exhaustive

wherein the relevant     Trend Micro’s accused systems embody code inspection wherein the
portions of the          relevant portions of the protected system allow the one or more portions
protected system allow   of code to be analyzed in the dynamic decoy system as if the dynamic
the one or more          decoy system were the protected system. For example, Trend Micro’s
portions of code to be   accused system include custom sandboxes (e.g., dynamic decoy system)
analyzed in the          that use virtual images to “precisely match [a user’s] system
dynamic decoy system     configurations, drivers, installed applications, and language versions”
as if the dynamic        (e.g., protected system).
decoy system were the
protected system.




                         Source: “Deep Discovery Analyzer,”
                         https://www.trendmicro.com/en_us/business/products/network/advanced-threat-protection/analyzer.html.


                         For example, in a video titled “Suspicious Objects,” Trend Micro states:
                         “analyzed in a secure custom sandbox to see what the object would do in
                         your environment” 1:01-1:05.
                         https://www.trendmicro.com/en_us/business/products/network/advanced-
                         threat-protection.html

                         For example, in a video titled “Detect lateral movement of known,
                         unknown, and undisclosed threats,” Trend Micro states: “secure custom
                         sandbox that mimics your own corporate image down to the OS,
                         application, version, and patches” 1:12-1:20.
                         https://www.trendmicro.com/en_us/business/products/network/advanced-
                         threat-protection.html




                                                    14
Case 6:20-cv-00766-ADA Document 1-2 Filed 08/24/20 Page 16 of 16

                    U.S. Patent 7,010,698
  “Systems and Methods for Creating a Code Inspection System”
        Pre-Discovery Evidence of Use for Infringement
                         Priority Date: February 14, 2001
          Note: Statements made herein are illustrative and not exhaustive




                 Source: “Custom Sandboxing” Tab, https://www.trendmicro.com/en_us/business/products/network/advanced-
                 threat-protection/analyzer.html (emphasis added)




                                            15
